Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites "the multilayer article according to claim 11, including a layer that contains the metal selected from the three metals or the metal compound and another layer that contains the metal or the metal compound other than the three metals." Both of these layers are already claimed in Claim 11, and are not further limited by Claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spigaroli et al. (US 2018/0362232 A1).
Regarding Claims 11, 3, and 5, Spigaroli discloses a multilayer packaging material (abstract) comprising a first outer sealant layer (corresponding to claimed “outer layer”), a second outer layer (corresponding to claimed “inner layer”, and an anti-odour layer between the first and second outer layers (paras 0014-0018). The second outer layer may comprise polyolefin and/or polyester (para 0104).
Spigaroli discloses the anti-odour layer comprises an anti-odour compound selected from iron and metals such as zinc (paras 0111-0112) which are capable of absorbing and/or reacting with hydrogen sulphide (para 0027); there may be two anti-odour layers, which may have different compositions (paras 0232-0233). Spigaroli further discloses one or more layers may contain oxygen scavengers (para 0249). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to have a first anti-odour layer comprising zinc (corresponding to the claimed “intermediate layer”) and a second anti-odour layer comprising iron and oxygen scavengers (corresponding to the claimed “oxygen-absorbing layer”). 
While there is no disclosure that the metal in the oxygen-absorbing layer of Spigaroli gives a color when reacting with a corrosive gas, given that Spigaroli discloses a metal identical to that used in the present invention (i.e. iron), it is 
Regarding Claim 4, Spigaroli discloses all the limitations of the present invention according to Claim 11 above. Spigaroli further discloses the metal may be zinc oxide (para 0113) or zinc stearate (para 0119). 
Regarding Claim 6, Spigaroli discloses all the limitations of the present invention according to Claim 5 above. While there is no disclosure of the order of the two anti-odour layers, it would be obvious to arrange the intermediate layer inside the oxygen-absorbing layer, absent evidence to the contrary.
Regarding Claim 8, Spigaroli discloses all the limitations of the present invention according to Claim 11 above. Spigaroli further discloses the metal is 0.1 to 10 wt% of the anti-odour layers (para 0129). 
Regarding Claim 9, Spigaroli discloses all the limitations of the present invention according to Claim 11 above. Spigaroli further discloses the packaging material has a haze value below 70% (Tables 20 and 21). 
While Spigaroli discloses the article is a packaging material, there is no explicit disclosure of the article having a cup-shape as claimed. However, as the specification is silent to unexpected results, it would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify the 
Regarding Claim 10, Spigaroli discloses all the limitations of the present invention according to Claim 11 above. Spigaroli further discloses the packaging material is for packaging foods such as poultry (Abstract) which is known to generate sulfur off odours from the degeneration of sulfur-containing amino acids (para 0002).
Alternatively, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed .
Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spigaroli in view of Speer et al. (US 2005/0287318 A1).
Regarding Claims 11, 3-5, and 8, Spigaroli discloses a multilayer packaging material (abstract) comprising a first outer sealant layer (corresponding to claimed “outer layer”), a second outer layer (corresponding to claimed “inner layer”, and an anti-odour layer between the first and second outer layers (paras 0014-0018). The second outer layer may comprise polyolefin and/or polyester (para 0104).
Spigaroli discloses the anti-odour layer comprises an anti-odour compound such as iron (para 0111) which is capable of absorbing and/or reacting with hydrogen sulphide (para 0027). Spigaroli further discloses one or more layers may contain oxygen scavengers (para 0249). It would have been obvious to a person 
While there is no disclosure that the metal in the oxygen-absorbing layer of Spigaroli gives a color when reacting with a corrosive gas, given that Spigaroli discloses a metal identical to that used in the present invention (i.e. iron), it is clear that the metal would inherently give a color when reacting with a corrosive gas.
Spigaroli does not explicitly disclose the use of layer containing at least one metal selected from Zn, Sn, and Mn or one metal compound of any of these metals as claimed. Spigaroli does disclose the packaging material may comprise additional “core layers” between the two outer layers, and that the additional core layers may exert the function of anti-odour layers (para 0034).
Speer discloses a packaging film including a layer including a sulfur scavenger (abstract; paras 0015 and 0069). The sulfur scavenger may be zinc acetate, zinc oxide, zinc stearate, or zinc ionomer (para 0062), and functions as a scavenger for hydrogen sulfide (para 0033). Speer further discloses zinc oxide in an amount of 2% as an effective scavenger (Table 8; Para 0162).
It would have been obvious to a person of ordinary skill in the art to modify Spigaroli to incorporate the teachings of Speer and produce the packaging film, further including a core layer which is the sulfur scavenger layer of the packaging film of Speer (corresponding to the claimed “intermediate layer”). This intermediate layer would act as an effective scavenger.
Regarding Claim 6, Spigaroli in view of Speer discloses all the limitations of the present invention according to Claim 5 above. While there is no explicit disclosure of the order of the two anti-odour layers, Speer discloses the scavenger layer being inside the oxygen scavenger layer of Speer (para 0102); therefore it would be obvious to arrange the intermediate layer inside the oxygen-absorbing layer in Spigaroli, absent evidence to the contrary.
Regarding Claim 9, Spigaroli in view of Speer discloses all the limitations of the present invention according to Claim 5 above. Spigaroli further discloses the packaging material has a haze value below 70% (Tables 20 and 21) and Speer further discloses the article of Speer is a film having a haze value of no more than 25% (para 0030). It would be reasonable to expect the packaging material of Spigaroli in view of Speer would have a haze value below 70%.
While Spigaroli in view of Speer discloses the article is a packaging material, there is no explicit disclosure of the article having a cup-shape as claimed. 
Regarding Claim 10, Spigaroli in view of Speer discloses all the limitations of the present invention according to Claim 11 above. Spigaroli further discloses the packaging material is for packaging foods which generate sulfur off odours from the degeneration of sulfur-containing amino acids (para 0002).
Alternatively, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Spigaroli in view of Speer discloses a multilayer, sulfur-scavenging container as presently claimed, it is clear that the container would be capable of performing the intended use, i.e. being filled with a content containing an amino acid including elemental sulfur, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Response to Arguments
In light of Applicant’s amendments, the 35 USC 102 and 103 rejections of record over Speer are withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787